1    AARON D. FORD
      Attorney General
2    HENRY H. KIM (Bar No. 14390)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3095 (phone)
     (702) 486-3773 (fax)
6    Email: hkim@ag.nv.gov
7    Attorneys for Defendants
     Antonio Bryant, James Dzurenda,
8    Morris Guice, Dwight Neven,
     and David Tristan
9

10                              UNITED STATES DISTRICT COURT
11                                  DISTRICT OF NEVADA
12   Ernest Guardado,                                  Case No. 2:17-cv-01072-JAD-VCF
13                 Plaintiff,
                                                     MOTION FOR EXTENSION OF TIME
14   v.                                                  TO SUBMIT PROPOSED
                                                        STIPULATION TO DISMISS
15   State of Nevada ex rel,                                (FIRST REQUEST)
16                 Defendants.
17         Defendants Antonio Bryant, James Dzurenda, Morris Guice, Dwight Neven, and
18   David Tristan, by and through counsel, Aaron D. Ford, Nevada Attorney General, and
19   Henry H. Kim, Deputy Attorney General, hereby file this Motion for Extension of Time to
20   Submit Proposed Stipulation to Dismiss pursuant to this Court’s Minute Order (ECF No.
21   76). This Motion is made and based upon the following memorandum of points and
22   authorities, the pleadings and papers on file herein, and any other evidence the Court
23   deems appropriate to consider in this matter.
24

25

26   ///
27   ///
28   ///


30                                          Page 1 of 3
            Case 2:17-cv-01072-JAD-VCF Document 78 Filed 08/19/19 Page 2 of 3


1    I.     INTRODUCTION
2           On July 19, 2019, parties reached a settlement at the Early Mediation Conference.
3    (ECF No. 76). The Court ordered that proposed stipulation to dismiss be submitted by
4    August 19, 2019. (ECF No. 76). Parties are still finalizing the terms of the settlement
5    agreement.
6    II.    ARGUMENT
7           Defendants respectfully request that this Court grant additional 45 days to submit
8    a proposed stipulation to dismiss so that parties can finalize the terms of the settlement
9    agreement.
10   III.   CONCLUSION
11          For the foregoing reasons, Defendants respectfully request that this Court grant
12   additional 45 days to submit a proposed stipulation to dismiss.
13          DATED this 19th day of August, 2019.
14                                          Respectfully submitted,
15                                          AARON D. FORD
                                            Attorney General
16
                                            By:    /s/ Henry H. Kim
17                                                 HENRY H. KIM (Bar No. 14390)
                                                   Deputy Attorney General
18
                                                   Attorneys for Defendants
19

20
               IT IS HEREBY ORDERED that a status hearing is scheduled for
21
               11:00 AM, October 7, 2019, in Courtroom 3D.
22

23

24

25

26

27
                                  8-20-2019
28


30                                          Page 2 of 3
1                                  CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on August 19, 2019, I electronically filed the foregoing MOTION FOR
4    EXTENSION OF TIME TO SUBMIT PROPOSED STIPULATION TO DISMISS via
5    this Court’s electronic filing system. Parties that are registered with this Court’s electronic
6    filing system will be served electronically. For those parties not registered, service was
7    made by depositing a copy for mailing in the United States Mail, first-class postage prepaid,
8    at Las Vegas, Nevada to the following:
9          Ernest Guardado #79950
           High Desert State Prison
10         PO Box 650
           Indian Springs, NV 89070
11         Plaintiff, Pro Se

12                                            /s/ Diane Resch
                                              Diane Resch, an employee of the
13                                            Office of the Nevada Attorney General

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


30                                            Page 3 of 3
